Citation Nr: 1709082	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for lumbar spine degenerative disc and joint disease, rated as 10 percent prior to April 26, 2016 and 20 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia and bipartite patella.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia and bipartite patella.  

4.  Entitlement to an initial increased evaluation for cervical spine degenerative disc and joint disease, rated noncompensable prior to April 26, 2016 and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.
ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2014 and December 2015, the Board remanded the claims.  In September 2016, the RO granted increased disability ratings of 20 percent for the lumbar and cervical spine disabilities, both effective April 26, 2016.  Because these increases do not constitute a full grant of the benefit sought, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  

Additionally, the Board notes that the AOJ is still taking action on the issue of entitlement to an initial evaluation in excess of 10 percent for status-post left ankle trauma, which was remanded by the Board in August 2016.  As such, it will be the subject of a subsequent Board decision, if otherwise in order.




REMAND

The findings in the most recent April 2016 VA examination report are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary.  Any outstanding treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that have not been associated with the claims file, to include any updated records from S. Brassil, PA-C.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine, cervical spine, and bilateral knee disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




